DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein a) and b) are performed in separate areas the areas differing in terms of their sterility requirements.” However, it is unclear what “separate areas” the applicant is referring to in the claims as it could be areas of the eye or areas where the procedure is performed.  Based on the details in the specification in [0050], where it is detailed that an “area” can be an operating room. Therefore the examiner has understood this to mean separate areas within a room or building that require different sterility requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Friedman (US 2011/0196350 A1).
Regarding claim 1, Friedman discloses a method of phacoemulsification (e.g. [0010]; [0062]), the method comprising: a) dissecting a lens tissue of an eye into lens fragments (e.g. [0010]; [0068]), opening an anterior capsule of the lens of the eye, and placing an access incision in the eye using a femto- or picosecond laser (e.g. [0010]; [0007] lines 18-25; [0034] femtosecond laser), and b) subsequently aspirating lens fragments through the access incision (e.g. [0010]; [0069]-[0073]), wherein lens fragments that impede aspiration due to their size are disintegrated using an ablating laser, and wherein the disintegrated fragments are subsequently aspirated (e.g. [0010]; [0073] the circular cuts 604 are utilizes to further divide the lens into segments small enough to be aspirated).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman.
Regarding claim 3, Friedman is silent regarding wherein the access incision extends from the anterior capsule of the eye into a cornea of the eye whereby the cornea is not completely divided through to a surface, but a residual corneal thickness in a range between about 20 µm and about 80 µm remains. However, Friedman does disclose the system has the capability to cut at variable thickness as disclosed in [0080]-[0081] and [0089]. Therefore, one of ordinary skill in the art would utilize a cut where thereby the cornea is not completely divided through to a surface but a residual corneal thickness in a range between about 20 µm and about 80 µm remains for the purpose of establishing an access point.
Claims 2 and 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman as applied to claim 3 above, and further in view of Kurtz (US 2009/0137993).
Regarding claim 2, Friedman discloses wherein the disintegration of the lens fragments that impede aspiration due to their size is performed subject to a pressure within a capsular sac of the eye, which is measured during the aspiration (e.g. [0058] a pressure sensor provides feedback to initiate the vacuum/aspiration subsystem). Friedman is silent regarding an introduction of an irrigation fluid, wherein laser energy from the ablating laser is emitted immediately into the lens fragments that impede aspiration due to their size, and wherein the lens fragments that impeded aspiration due 
However, Kurtz discloses a method and apparatus for integrated cataract surgery  an introduction of an irrigation fluid, wherein laser energy from the ablating laser is emitted immediately into the lens fragments that impede aspiration due to their size, and wherein the lens fragments that impeded aspiration due to their size lead to an increase in an irrigation and aspiration pressure by impeding aspiration due to their size (e.g. Kurtz: removal of fragmented nucleus and other lens material is removed by inserting an aspiration probe through the capsular incision and aspirating the material, see [(0087)], and an irrigation canal “This trocar 680 can offer improved control in various stages of the above photodisruptive process. The trocar 680 can be used for the fluid management, as it creates a controlled channel to move fluids in an out. In some embodiments it is possible to deploy the trocar 680 in an essentially watertight manner into the corneal incision 665 and the capsular incision 655.“[(0096)).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the method of Friedman to incorporate the teachings of Kurtz to have an introduction of an irrigation fluid, wherein laser energy from the ablating laser is emitted immediately into the lens fragments that impede aspiration due to their size, and wherein the lens fragments that impeded aspiration due to their size lead to an increase in an irrigation and aspiration pressure by impeding aspiration due to their size for the purpose of accurately removing all of the lens fragments.
Regarding claim 4, modified Friedman is silent regarding wherein a marker incision is made in a surface of the cornea in a region of the access incision, and wherein a complete opening of the access incision is guided by the marker incision.
However, Kurtz discloses a method and apparatus for integrated cataract surgery wherein a control is provided for the femto- or picosecond laser device for making a marker incision in a surface of the cornea in a region of the access incision (FIGS. 5D-E illustrate the creation of an incision on the cornea 540. Laser beam 512 can be applied to create a string of bubbles, which create an incision across the cornea 540. This incision may not be a full circle but a lid, or flap only, which can be re-closed at the end of the procedure, also see [0077]), and wherein a complete opening of the access incision is guided by the marker incision (Emulsification of the lens is followed by aspiration of the lens material, see [0087]; division of the cornea via a corneal incision. See [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the modified method of Friedman to incorporate the teachings of Kurtz wherein a marker incision is made in a surface of the cornea in a region of the access incision, and wherein a complete opening of the access incision is guided by the marker incision for the purpose of accurately incising the cornea.
Regarding claim 5, Friedman is silent regarding wherein a) and b) are performed in separate areas, the areas differing in terms of their sterility requirements. 
However, Kurtz discloses a method and apparatus for integrated cataract surgery wherein a) and b) are performed in separate areas, the areas differing in terms of their sterility requirements (e.g. [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the method of Friedman wherein a) and b) are performed in separate areas, the areas differing in terms of their sterility requirements for the purpose of saving cost, time and increased convenience (e.g. Kurtz [0101]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





Jessandra Hough								April 10, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792